Case 8:18-cv-02505-EAK-SPF Document 5 Filed 10/11/18 Page 1 of 2 Page|D 30

”`/
</°@d, <é\O

uNlTEo sTATEs olsTRlc QuR'E’/z
Mlool.E oisrRlcT oF FE'&Q /6`

O/'
TAMPA DivlsloN /:,,,%/ /? 'o”<)_.é
4(`..>' '~"."~ ..9
' (000’€`;~£ .
'¢/O (0".‘,,:(
4 "’/<:",
|n re: Filing of Documents that Exceed Case No.

Twenty-Five Pages

STAND|NG ORDER

|n order to facilitate the Court's review of certain documents, the parties shall
submit to chambers a courtesy copy of any document filed electronically in Judge
Elizabeth A. Kovachevich's assigned civil cases (Judge Number 17) if the document
exceeds twenty-five (25) pages (including exhibits) in |ength. Courtesy copies need
not be submitted simultaneously with the electronic filing of the document
However, they should be submitted as promptly as possible and may be provided
via United States Mail or other reliable service.
Accordingly. it is hereby ORDERED:
1. A party who electronically files a document exceeding twenty-

t”lve (25) pages (including exhibits) in length must provide a

courtesy copy of the document (including exhibits) in paper

format to Judge Elizabeth A. Kovachevich‘s chambers. The

document(s) shall be submltted in an envelope clearly

marked on the front of the envelope, "Courtesy Copy of

Document _ in Case Number

-1_

Case 8:18-cv-O2505-EAK-SPF Document 5 Filed 10/11/18 Page 2 of 2 Page|D 31

2. ln order to implement this requirement, the Clerk of the
Court is directed to file this Standing Order in every
pending and every new civil case filed in the Tampa
Division assigned to Judge Elizabeth A. Kovachevich until
further notice. lf the case is a pending civil case, and is
not covered under paragraph 3 below, the parties are
required to submit courtesy copies only of future filings
that exceed twenty-five (25) pages (including exhibits) in
length.

3. |f the pending civil case is assigned to Judge Kovachevich
and has been assigned one of the following Nature of Suit
codes: 510, 530, 535, 540, 550 and 555, the parties are

required to submit courtesy copies of previous and future

 

electronic filings that exceed twenty-five (25) pages

(including exhibits) in length.

4. This Standing Order is not applicable to criminal cases.
oole and oRDEREo atrampa, Flon'da.on>‘ ZL f /~5 ,2008.

 

 

